Citation Nr: 1313990	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  08-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a heart disorder (claimed as heart arrhythmia).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had honorable active service from October 1995 to September 4, 2002. The Veteran also served on active duty from September 5, 2002 to May 2005; however, this service is considered dishonorable service for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the Veteran testified at a personal hearing at the RO before an Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In January 2010, Board remanded this claim for further evidentiary development.  In February 2012, the Board remanded this claim so that the Veteran could testify before a Veterans Law Judge, as the July 2009 Acting Veterans Law Judge who presided over that hearing had retired. 

The Board notes that the Veteran was scheduled for a Travel Board hearing for June 19, 2012.  The Veteran failed to appear for the scheduled hearing and no good cause was given for such failure to appeal.  38 C.F.R. § 20.702(d).  

In September 2012, the Board again remanded this claim for further evidentiary development.  The case has now been returned to the Board for further appellate action. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims that includes potentially relevant VA treatment records.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a heart disability, claimed as heart arrhythmia, that began during her honorable period of service. 

Available service treatment records from the Veteran's honorable period of active duty include a March 2002 treatment record which notes that the Veteran reported shortness of breath and heart palpitations.  It was also noted that the Veteran left the David Grant Memorial Hospital without receiving treatment or examination.

Post-service treatment records note complaints of cardiac-type symptoms, which have primarily been shown to be attributed to multiple causes, to include muscle strain and anxiety.  In this respect, VA treatment records demonstrate the Veteran's complaints of heart arrhythmia in August 2006.  A November 2006 emergency treatment record reveals the Veteran's reports of sharp pain in her chest; a history of palpitations was noted.  The treatment report stated that no evidence of acute cardiac ischemia was found on laboratory testing.  It was noted that the likely explanation for pain was musculoskeletal secondary to working out the day prior.  Additionally, a January 2010 VA treatment record notes that the Veteran's reported symptoms are "long standing" and she used a Holter monitor in the past, but did not have an event while she was on the monitor.  A September 2010 VA emergency department note reported that the Veteran complained of chest pain.  It was noted that the Veteran had had similar episodes in the past which were attributed to anxiety.  A December 2010 VA treatment report noted that the Veteran had a Holter monitor for 21 days of which 18 hours of testing was readable, wherein the Veteran had six episodes of sinus tachycardia, totaling 30 minutes.  Finally, a January 2013 VA emergency room treatment record notes the Veteran's history of palpitations, but states it is negative, per the Veteran's report.  

In an October 2012 VA examination report, the examiner noted a history of a diagnosis of palpitations.  The examiner determined that the Veteran does not have ischemic heart disease, a valve condition, or infectious cardiac conditions.  She does not require medication for a heart condition.  The examiner further noted that the Veteran has not had a cardiac arrhythmia.  On examination the examiner found a regular heart rhythm, normal heart sounds, normal pulses, and no edema.  Additionally, the examiner stated there was no evidence of cardiac hypertrophy or dilation, according to the results of an October 2012 echocardiogram.  Exercise stress test was normal.  Following a review of the claims file and examination of the Veteran, the examiner determined that the Veteran's claimed heart condition is less likely as not incurred in or caused by her military service.  In support of his findings, the examiner stated that the Veteran reports a history of palpitations and reports one episode of receiving treatment for tachycardia with intravenous medication.  The examiner stated this history is compatible with a diagnosis of supraventricular tachycardia, which is paroxysmal and can be converted to a normal rhythm by the injection of adenosine.  The examiner further stated that after reviewing the claim s file, no records are available which document this episode or report a firsthand account of the recording of tachycardia.  The examiner noted that all EKGs of record showed normal rhythm, as did a Holter monitor.  While the Veteran presented for acute care in March 2002, she left prior to being seen.  The examiner also noted the visits to the VA emergency room in 2006 and 2010, but the Veteran did not have palpitations or arrhythmia at that time.  The examiner stated that although the Veteran's report is compatible with a history of supraventricular tachycardia, there is no evidence available to substantiate a diagnosis at this time.  He further stated that the next typical step in evaluation for such symptoms would be a longer recording which is usually worn for 2 weeks to 1 month, which has not been performed in the Veteran's case.  

However, the Board notes that in December 2010 the Veteran did have a Holter monitor for 21 days of which 18 hours of testing was readable, wherein the Veteran had six episodes of sinus tachycardia, totaling 30 minutes.  It does not appear that the VA examiner considered this information when rendering his opinion.  Thus, the examination report and claims file should be returned to the examiner, if available, to provide an addendum opinion that considers this evidence.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since January 2013 from the West Haven VA Medical Center.

2.  Return the claims file to the VA examiner who conducted the October 2012 VA heart examination, if available.  After consideration of the record on appeal, to include the December 2010 report of a 21-day Holter monitor testing revealing six episodes of sinus tachycardia, totaling 30 minutes, the examiner should indicate whether this changes his conclusion that there is no evidence available to substantiate a diagnosis at this time.  The examiner should explain why this information does/does not change his opinion.  If the examiner concludes the Veteran does have a diagnosed heart disability, he should provide the diagnosis for such and provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the current disability arose during the Veteran's honorable period of service from October 1995 to September 4, 2002, or is otherwise related to that honorable period of service.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

If the original examiner is not available, the claims file should be forwarded to another cardiologist for review to obtain the request opinions.  If additional examination is deemed necessary to respond to the questions presented, such should be scheduled.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


